DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on August 03, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant argued that claim 1 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011), 
 “a controller” in claim 1 are treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Response to Amendment
The amendment to the claims received on August 03, 2022 has been entered.
The amendment of claims 1-6, 11 and 13 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
     “The controller” in claim 1 is read as the CPU (paragraph 58).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Watariuchi’120 (US 2013/0003120), and further in view of Yamamura’606 (US 2006/0044606). 
     With respect to claim 1, Watariuchi’120 teaches a server system (Fig.1, item 120), which stores a printer identifier of a printer [regarding to the email address of the printer (paragraph 63) and transmits print data received from an information processing apparatus to the printer (Fig.3, step S310), the server system comprising: 
    a memory configured to store a combination of print setting values that conflict with each other (Fig.11, paragraph 83); and 
     a controller (Fig.2, item 221) configured to: receive, from the information processing apparatus, print setting values of print data and the printer identifier of the printer which is set as a transmission destination for the print data (Fig3, step S309 and paragraphs 59)]; 
     determine whether the received print setting values include the print setting values designated by the stored combination (paragraph 61); and 
     Watariuchi’120 does not teach notify the information processing apparatus of information that the received print setting values include the print setting values designated by the combination.
     Yamamura’606 teaches notify the information processing apparatus of information that the received print setting values include the print setting values designated by the combination [Fig.4, steps S4 and S5, Fig.6 and paragraphs 61-62]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watariuchi’120 according to the teaching of Yamamura’606 to include an email processor in the server system (Fig.1, item 120 in Watariuchi’120) to generate an email regarding to the determined conflict and then to transmit it to the mobile terminal (Fig.1, item 110 in Watariuchi’120) because this will allow a user of the mobile terminal to resolve the conflict print setting in a print job more effectively.
     With respect to claim 4, which further limits claim 1, Watariuchi’120 does not teach wherein the controller is further configured to: notify the information processing apparatus of the print setting values designated by the combination, in a case that the print setting values received from the information processing apparatus include the print setting values designated by the combination.  
     Yamamura’606 teaches wherein the controller is further configured to: notify the information processing apparatus of the print setting values designated by the combination, in a case that the print setting values received from the information processing apparatus include the print setting values designated by the combination [Fig.4, step S4 and S5, Fig.6 and paragraphs 61-62].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watariuchi’120 according to the teaching of Yamamura’606 to include an email processor in the server system (Fig.1, item 120 in Watariuchi’120) to generate an email regarding to the determined conflict and then to transmit it to the mobile terminal (Fig.1, item 110 in Watariuchi’120) because this will allow a user of the mobile terminal to resolve the conflict print setting in a print job more effectively.
       With respect to claim 11, it is a method claim that claims how a server system of claim 1 to configure setting for a print job.  Claim 1 is obvious in view of Watariuchi’120 and Yamamura’606 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a server system to configure setting for a print job, the process (method) to configure setting for a print job is inherent disclosed to be performed by a processor in the server system when the server system performs the operation to configure setting for a print job.
     With respect to claim 13, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 13 claims how the server system of claim 13 to execute to configure setting for a print job.  Claims 5-7 are obvious in view of Watariuchi’120 and Yamamura’606 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watariuchi’120 (US 2013/0003120), Yamamura’606 (US 2006/0044606) and further in view of Emori’366 (US 2009/0225366).
     With respect to claim 2, which further limits claim 1, the combination of Watariuchi’120 and Yamamura’606 does not teach wherein the combination of the print setting values stored in the memory was obtained from another server system. 
     Emori’366 teaches that a server obtains the allowable print setting information from another server (paragraph 82).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Watariuchi’120 and Yamamura’606 according to the teaching of Emori’366 to include another server to store other option mail address management tables which has the conflict list so that the server system (Fig.1, item 120 in Watariuchi’120) obtains it when it is needed (wherein the combination of the print setting values stored in the memory was obtained from another server system) because this will allow the conflict of the print setting to be determined more effectively. 
     With respect to claim 3, which further limits claim 2, the combination of Watariuchi’120 and Yamamura’606 does not teach wherein the controller is further configured to: receive the printer identifier from the printer; and transmit the received printer identifier to another server system, wherein said another server system transmits the combination of the print setting values to the server system based on the received printer identifier.  
     Emori’366 teaches wherein the controller is further configured to: receive the printer identifier from the printer (Fig.15A, step S1513); and 
     transmit the received printer identifier to another server system (Fig.15B, step S1516 and paragraph 81), 
     wherein said another server system transmits the print setting values to the server system based on the received printer identifier (paragraphs 82-83).  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Watariuchi’120 and Yamamura’606 according to the teaching of Emori’366 to include another server to store other option mail address management tables which has the conflict list so that the server system (Fig.1, item 120 in Watariuchi’120) obtains it when it is needed because this will allow the conflict of the print setting to be determined more effectively. 
     The combination of Watariuchi’120, Yamamura’606 and Emori’366 does not teach 
wherein said another server system transmits the combination of the print setting values to the server system based on the received printer identifier.
     Since Watariuchi’120 teaching using the conflict list included in the option mail address management table to determine if the print setting configure for a print job have any conflict (paragraphs 61-85) and Emori’366 teaches that a server obtains the allowable print setting information from another server according to the printer identifier (paragraphs 81 and 82), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include another server to store other option mail address management tables which has the conflict list so that the server system (Fig.1, item 120 in Watariuchi’120) obtains it when it is needed to determine if any conflict occurred in the print job (wherein said another server system transmits the combination of the print setting values to the server system based on the received printer identifier) because this will allow the conflict of the print setting to be determined more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watariuchi’120, Yamamura’606 and Emori’366 to include another server to store other option mail address management tables which has the conflict list so that the server system (Fig.1, item 120 in Watariuchi’120) obtains it when it is needed to determine if any conflict occurred in the print job (wherein said another server system transmits the combination of the print setting values to the server system based on the received printer identifier) because this will allow the conflict of the print setting to be determined more effectively.
     With respect to claim 5, which further limits claim 1, the combination of Watariuchi’120 and Yamamura’606 does not teach wherein the printer identifier indicates a model of the printer.  
     Emori’366 teaches wherein the printer identifier indicates a model of the printer [the printer server obtains the print function restriction information from the printer control server after sending the print function restriction information request including the printer ID (model information) to the printer control server (paragraph 50 and 82)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watariuchi’120 and Yamamura’606 according to the teaching of Emori’366 to include another server to store other option mail address management tables which has the conflict list so that the server system (Fig.1, item 120 in Watariuchi’120) obtains it according to the printer ID (model information) when it is needed to determine if any conflict occurred in the print job because this will allow the conflict of the print setting to be determined more effectively.
     With respect to claim 6, which further limits claim 1, the combination of Watariuchi’120, Yamamura’606 and Emori’366 does not teach wherein the controller is further configured to: receive, from the information processing apparatus that has received the information, image data and print setting values that do not include at least one of the -3-Amendment for Application No.: 17/157775Attorney Docket: 10208451US01print setting values designated by the combination; and transmit the received image data and the received print setting values to the printer. 
     Since Watariuchi’120 has suggested that the server receives an email with print job and print settings from a mobile so that the server verifies if the print setting for the received print job has any conflict and then the server generates the print data according the received print job and the print setting when the print setting is being determined has no conflict and the server transmits the generated print data to the printer for printing (Fig.3 and paragraphs 61), and Emori’366 has suggested that generating an email with detect conflict information associated with the print setting to transmit it to the client PC and the user of the client PC edits the print setting according the received email to fix the conflict of the print setting (paragraphs 60 and 61), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the server (Fig.3, item 120 in Watariuchi’120) to transmit an email including the detected conflict print setting information to the mobile (Fig.3, item 120 in Watariuchi’120) so that the user of the mobile (Fig.3, item 120 in Watariuchi’120) edits the print setting to fix the conflict print setting and then transmit the corrected print setting to the server (Fig.3, item 120 in Watariuchi’120) so that the server (Fig.3, item 120 in Watariuchi’120) generate the print data according to the received print setting to transmit the generated pint data to the printer (Fig.3, item 140 in Watariuchi’120) for printing (wherein the controller is further configured to: receive, from the information processing apparatus that has received the information, image data and print setting values that do not include at least one of the -3-Amendment for Application No.: 17/157775Attorney Docket: 10208451US01print setting values designated by the combination; and transmit the received image data and the received print setting values to the printer) because this will allow the print job to be printed with the desired print setting more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watariuchi’120, Yamamura’606 and Emori’366 to enable the server (Fig.3, item 120 in Watariuchi’120) to transmit an email including the detected conflict print setting information to the mobile (Fig.3, item 120 in Watariuchi’120) so that the user of the mobile (Fig.3, item 120 in Watariuchi’120) edits the print setting to fix the conflict print setting and then transmit the corrected print setting to the server (Fig.3, item 120 in Watariuchi’120) so that the server (Fig.3, item 120 in Watariuchi’120) generate the print data according to the received print setting to transmit the generated pint data to the printer (Fig.3, item 140 in Watariuchi’120) for printing (wherein the controller is further configured to: receive, from the information processing apparatus that has received the information, image data and print setting values that do not include at least one of the -3-Amendment for Application No.: 17/157775Attorney Docket: 10208451US01print setting values designated by the combination; and transmit the received image data and the received print setting values to the printer) because this will allow the print job to be printed with the desired print setting more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Chapman’358 (US 2006/0256358) discloses a method of printing comprising a document in a nonlinearized PDL document format; converting the document into linearized structured PDL document format; interpreting the linearized structured PDL document; and, printing the linearized structured PDL document.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674